
	
		I
		112th CONGRESS
		2d Session
		H. R. 6204
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 and Mr. Capuano) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Investment Advisers Act of 1940 to require
		  certain investment advisers to pay fees to help cover the costs of inspecting
		  and examining investment advisers under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Investment Adviser Examination
			 Improvement Act of 2012.
		2.Sense of
			 CongressIt is the sense of
			 the Congress that the Securities and Exchange Commission should increase the
			 number and frequency of examinations of investment advisers.
		3.Inspection and
			 examination feesSection 204
			 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended by adding
			 at the end the following new subsection
			
				(e)Inspection and
				examination fees
					(1)In
				generalThe Commission shall collect an annual fee from
				investment advisers that are subject to inspection or examination by the
				Commission under this title to defray the cost of such inspections and
				examinations.
					(2)Exemptions for
				certain State-regulated investment advisersNo fees shall be collected under this
				subsection from any investment adviser that is prohibited from registering with
				the Commission under section 203 by reason of section 203A.
					(3)Fee
				amounts
						(A)Amount to be
				collected
							(i)In
				generalThe Commission shall seek to ensure that the aggregate
				amount of fees collected under this subsection with respect to a specific
				fiscal year are equal to the estimated cost of the Commission in carrying out
				additional inspections and examinations for such fiscal year.
							(ii)Additional
				inspections and examinations definedFor purposes of this subparagraph and with
				respect to a fiscal year, the term additional inspections and
				examinations means those inspections and examinations of investment
				advisers under this title for such fiscal year that exceed the number of
				inspections and examinations of investment advisers under this title conducted
				during fiscal year 2011.
							(B)Fee calculation
				formulaThe Commission shall establish by rulemaking a formula
				for determining the fee amount to be assessed against individual investment
				advisers, which shall take into account the following factors:
							(i)The anticipated costs of conducting
				inspections and examinations of investment advisers under this title, including
				the anticipated frequency of such inspections and examinations.
							(ii)The investment
				adviser's size, including the assets under management of the investment adviser
				(excluding any assets under management attributable to any of the adviser’s
				clients that are a registered investment company).
							(iii)The number and
				type of clients of the investment adviser.
							(iv)Such other
				objective factors, such as risk characteristics, as the Commission determines
				to be appropriate.
							(C)Adjustment of
				formulaPrior to the end of
				each fiscal year, the Commission shall review the fee calculation formula and,
				if, after allowing for a period of public comment, the Commission determines
				that the formula needs to be revised, the Commission shall revise such formula
				before fees are assessed for the following fiscal year.
						(4)Public
				disclosuresThe Commission shall make the following information
				publicly available, including on the Web site of the Commission:
						(A)The formula used
				to determine the fee amount to be assessed against individual investment
				advisers, and any adjustment made to such formula.
						(B)The factors used
				to determine such formula, including any additional objective factors used by
				the Commission pursuant to paragraph (3)(B)(iv).
						(5)Audit
						(A)In
				generalThe Comptroller General of the United States shall, every
				2 years, conduct an audit of the use of the fees collected by the Commission
				under this subsection, the reviews of the formula used to calculate such fees,
				and any adjustments made by the Commission to such formula.
						(B)ReportAfter
				conducting each audit required under subparagraph (A), the Comptroller General
				shall issue a report on such audit to the Committee on Financial Services of
				the House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate.
						(6)Treatment of
				fees
						(A)In
				generalFunds derived from
				fees assessed under this subsection shall be available to the Commission,
				without further appropriation or fiscal year limitation, to pay any costs
				associated with inspecting and examining investment advisers that are subject
				to inspection and examination under this title.
						(B)Funds not public
				fundsFunds derived from fees assessed under this subsection
				shall not be construed to be Government or public funds or appropriated money.
				Notwithstanding any other provision of law, funds derived from fees assessed
				under this subsection shall not be subject to apportionment for the purpose of
				chapter 15 of title 31, United States Code, or under any other
				authority.
						(C)Funds
				supplemental to other amountsFunds derived from fees assessed
				under this subsection shall supplement, and be in addition to, any other
				amounts available to the Commission, under a regular appropriation or
				otherwise, for the purpose described in subparagraph
				(A).
						.
		
